Title: John Adams to John Quincy Adams, 4 October 1790
From: Adams, John
To: Adams, John Quincy


My dear Son
New York October 4. 1790
I have received and read with great Pleasure, your modest Sensible, judicious and discreet Letter of the 31. of Septr.
The Town of Boston is at present unhappily divided into political Parties, and neither Party I presume has tried Experiments enough upon you to discover to which Side you belong. You might very easily induce either Side to make much of you, by becoming a zealot for it: but my Advice to you is Nil Admirari Nil contemni. Admire neither Party—despize neither Party. Treat both Sides with Civility and respect but be the Devotee of neither. Be always on the side of Truth Justice Honour Virtue and public Spirit. Even S. may be of service to you if you keep him at a distance, and never put yourself in his Power.
The Youth you mention has considerable Advantages, but his Contempt will hurt him, not you. Let me tell you however, once for all, that however painful, the mortifications of Emulation may be, you must learn to bear them and be Superiour to them. You will see one, preferred to you for his Party, another for his Church, a third for his family connections a fourth for an unmeaning fluencey, a fifth for his figure Air, Gate. and some for their Profligacy and Debauchery—others for their Want of Principle. Let not those Things move you out of your Course.
In your Studies, you have yet to begin a system. from all I have Seen and read, I have formed an opinion of my own, and I now give it you as my Solemn Advice, to make yourself Master of the Roman Learning. Begin with Livy.— take your Book your Dictionary, your Grammar, your Sheet of Paper and Pen and Ink. begin at the Beginning and read the Work through— put down in Writing every Word with its meaning as you find it in Ainsworth. You will find it the most delightful Employment you ever engaged in. When you have finished the 35th. Book you will say, that you have learned more Wisdom from it than from five hundred Volumes of the trash that is commonly read.— The Writings of Cicero too, you should read in turn. When I Speak of reading I dont mean holding a book in hand and dreaming over it— take your Pen.—and make yourself Master of every Sentence.— By all means make yourself Master of the latin Tongue and that immediately. Polybius and Plutarch and Sallust as sources of Wisdom as well as Roman History, must not be forgotten, nor Dyonissius Hallicarnassensis. Read them all in Latin.— Nor would I by any means consent that you forget your Greek. keep it alive at least, and improve in it by degrees.
My Brother might Supply you with Wood from my Lots as well as Hay. I wish you to ask your Uncle, respectfully as becomes you, how the account Stands between him and me and what Articles he can supply you with on my Account. I will give you the whole Management of my Estate, if you will take it— Yet I will not urge it upon you— perhaps it may interrupt your Studies too much.
Above all Things keep up your Spirits and take Care of your Health.
I long to see you in your office: but the Care of a troublesome Removal to Philadelphia, will prevent me till next year.

Your Letters give me so much pleasure as well as Information that I wish you to write as often as you can to / your Affectionate
John Adams.
Your Brother Thomas is as studious as I wish him to be.
